911 F.2d 732
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harold L. HATCHER, Plaintiff-Appellantv.GREATER CLEVELAND REGIONAL TRANSIT AUTHORITY, Defendant-Appellee
No. 89-4009.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1990.

Before MERRITT, Chief Judge, BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges.
PER CURIAM.


1
Plaintiff appeals summary judgment entered in favor of defendant.  Plaintiff alleges that defendant fired him because of his race in violation of Title VII of the 1964 Civil Rights Act and 42 U.S.C. Sec. 1981 (1982).  He also claims that the District Court erred in applying retroactively the decision in Patterson v. McLean Credit Union, 109 S.Ct. 2363 (1989).


2
We have reviewed Judge Aldrich's comprehensive opinion and see no error in it.  Accordingly, the judgment of the District Court is AFFIRMED for the reasons set out in that opinion.